           Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA,                                    :
                                                             :
                                                             :
                                                             :
          -against-                                          :     MOTION TO SUPPRESS
                                                             :     STATEMENT
                                                             :
                                                             :     CASE: 16-CR-832(KMK)
NICHOLAS TARTAGLIONE,                                        :
                                                             :
                               Defendant.                    :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                   DEFENDANT NICHOLAS TARTAGLIONE' S MOTION TO SUPPRESS
                     STATEMENTS AND FOR AN EVIDENTIARY HEARING




                                                            Counsel for Mr. Tartaglione:
                                                            Barket Epstein Kearon Aldea & LoTurco, LLP
                                                            666 Old Country Road, Suite 700
                                                            Garden City, NY 11530

                                                            By: Aida Ferrer Leisenring, Esq.
                                                                Bruce A. Barket, Esq.




                                                                                                 1|Page
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 2 of 24



                                         INTRODUCTION

       Defendant Nicholas Tartaglione, through undersigned counsel, respectfully moves this

Court pursuant to Federal Rule of Criminal Procedure 12(b)(3)(c) and the Fifth and Sixth

Amendments of the United States Constitution, for an Order suppressing any and all statements

allegedly made by him to law enforcement agents in the course of a custodial interrogation as

evidence against him in the prosecution’s case-in-chief, as rebuttal evidence, and as

impeachment evidence, as well as any evidence gathered as a result of those statements, or, in

the alternative, for an evidentiary hearing.

       Mr. Tartaglione (herein “Tartaglione”) submits the following:

       Tartaglione is charged with capital murder in the deaths of four individuals in connection

with a conspiracy to distribute and possess with intent to distribute a controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1). The government is seeking the death

penalty. Tartaglione is a 52-year-old married man and former police officer with no criminal

convictions.

       On December 19, 2016, a superseding indictment was filed under indictment number S1

16 Cr. 832 (KMK). On December 19, 2016, Tartaglione was arrested on the aforementioned

indictment. The government seeks to use the following four statements made by Tartaglione to

law enforcement on December 19, 2016.

       Statement 1:




                                                                                      2|Page
          Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 3 of 24




                                                                                                 1
                                                                                                     .

         Statement 2: The second statement, surreptitiously recorded by arresting officer,

Investigator James Browne, and made to Investigator Brian Hammer, occurred shortly after

                        and after a traffic stop of Tartaglione near the corner of Long Lane and

Highway 17K in Bloomingburg, New York. The statement continued on inside of Investigator

Brian Hammer’s BCI police vehicle during Tartaglione’s transportation to the Montgomery State

Police Barracks. See Exhibit B, Audio Recording, & Transcript. Tartaglione was not issued

Miranda warnings prior to this statement. The subject matter of the statement was the four

missing victims, Tartaglione’s contacts with them, and his contacts with other cooperating co-

conspirators.

         The government claims that just prior to making this statement, Tartaglione was advised

by Investigator Hammer that his black Jeep may have been involved in a road rage incident on

the previous night. Tartaglione allegedly responded, “Jesus, I hope no one was killed.” See

Exhibit C, BCI-21 Lead Worksheet. This statement was not captured by the audio recording.

When his cell phones were taken by law enforcement, Tartaglione allegedly stated that the phone

in his hand was his personal use phone and that the one in his pocket was his “Mexican” phone,

to be used by Mexican workers. It is further alleged that, upon placing him in the passenger rear

side seat, in the presence of Trooper Brad Natalisio, Tartaglione immediately stated, “This is

about the missing Mexicans isn’t it?” See Exhibit D, BCI-21 Lead Worksheet. This statement is

also not captured by the audio recording.

1
  The transcripts for all audio or video recordings (attached as exhibits) are provided under separate cover as an aid
to assist the Court in its review of the audio and video recordings. The transcripts are not a substitute to such audio
and video recordings as they do not accurately reflect certain statements that are inaudible or difficult to discern.
Accordingly, they are not exhibits.


                                                                                                         3|Page
          Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 4 of 24



         Statement 3: The third statement was made at the Montgomery State Police Barracks

just minutes after Tartaglione arrived and within minutes of making his second statement. This

statement was taken by Investigators Hammer and Browne and video recorded. See Exhibit E,

Video Recording & Transcript. The subject matter of the statement was the four missing

victims, Tartaglione’s contacts with them, and his contacts with other cooperating co-

conspirators. Mr. Tartaglione was issued Miranda warnings prior to making this statement.

         Statement 4: The fourth statement occurred on the same day and while Tartaglione was

being transported by Investigator Hammer from the barracks to his arraignment at 300 Quarropas

Street, White Plains, New York. Tartaglione allegedly stated, “fucking Mexicans.” See Exhibit

F, BCI-21 Lead Worksheet. Prior to making this statement, Tartaglione had requested an

attorney.

         Tartaglione respectfully moves this Court to suppress statements two, three, and four as

they were products of custodial interrogation in violation of Miranda and his Fifth and Sixth

Amendment rights. See Exhibit H, Affidavit of Nicholas Tartaglione. 2

                                          STATEMENT OF FACTS

         On December 19, 2016,




2
 This Affidavit will be signed shortly. Although Mr. Tartaglione has authorized the filing of this affidavit we are
scheduling for a notary to be a witness to his signature.


                                                                                                         4|Page
Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 5 of 24




                                                            5|Page
            Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 6 of 24




           At approximately 10:45 AM that same day, Tartaglione’s wife, Virag Balint, got into a

black Jeep registered to Tartaglione and drove down Long Lane. Within ten minutes, on her way

back up Long Lane, she was pulled over by two marked police vehicles and one unmarked law

enforcement vehicle. The two marked cars blocked off the intersection. A fourth law

enforcement truck and a fifth police vehicle also arrived. Some of the vehicles were flashing

their police lights. See Exhibit G, Video Surveillance of Vehicle Stops.

           Ms. Balint contacted Tartaglione and told him that she had been stopped by police. See

Ex. C. Shortly thereafter, Tartaglione got into his black truck, drove out of his driveway, made a

right-hand turn onto Long Lane, and then slowed down near the intersection where Ms. Balint’s

Jeep was stopped and where at least one law enforcement vehicle was stopped in front of her

with its lights flashing. A law enforcement agent on foot approached Tartaglione’s truck and

directed Tartaglione to park his truck behind an officer’s car, which had its police lights flashing.

Tartaglione complied. He then exited his vehicle and was approached by an officer who spoke to

him by the hood of Tartaglione’s truck. A black truck belonging to a law enforcement agent then

3
    According to the government,



                                                                                         6|Page
            Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 7 of 24



pulled up and parked directly behind Tartaglione’s truck, so that both law enforcement vehicles

were parallel parked directly in front of and behind Tartaglione’s truck. A third marked police

vehicle then pulled up and parked to the side of Tartaglione’s truck, essentially blocking off all

traffic and preventing Tartaglione from driving his truck away. A second officer approached

Tartaglione on foot. A third and fourth officer stepped out of their vehicles and also approached

Tartaglione. Tartaglione was cornered by four officers and three law enforcement vehicles. At

least two of those officers were wearing law enforcement jackets and another one was in a suit 4.

A fifth officer also stood on the road nearby. During this entire time, Tartgalione’s wife was one

car’s length away inside of her Jeep. See Ex. G.

           As depicted by the video surveillance of Tartaglione’s detainment that day, when

Tartaglione stepped forward, the officers placed their hands on him, held his arm(s) up, and

frisked him. At least two officers placed their hands on him and rummaged through his person,

while the other two officers stood guard. Then, an investigator told him, “Tell you what, we’re

gonna have a seat in the back of the car over here.” See Ex. B, & Tr., P. 3. Next, approximately

3 to 4 officers physically escorted him to Investigator Hammer’s vehicle and placed him in the

backseat. The video surveillance also appears to depict an investigator getting into the vehicle, in

the backseat next to where Tartaglione is seated. See Ex. G. The other officers conferred outside

among themselves and discussed whether to tow Tartaglione’s truck, then Investigator Hammer

got into the front seat of the vehicle in which Tartaglione sat and drove away.

           During this police encounter and throughout the drive to the barracks, Investigators

Hammer and Browne interrogated Tartaglione about his knowledge of and contacts with Luna.

Investigator Hammer asked Tartaglione, “When was the last time you actually saw Martin…and

those guys?” See Exhibit B, & Tr., P.5. Investigator Hammer also asked him what kind of work
4
    These officers appeared to be from a range of agencies.

                                                                                        7|Page
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 8 of 24



Luna and others did for him, at which location they did the work, what kind of vehicle

Tartaglione sold to Luna, what form of contact he had with Luna, whether Tartaglione knew the

names of the other missing persons, how Tartaglione would get in touch with Luna, and who the

liaison was between Tartaglione and the victims. They also questioned him about

                               , about a cut-out tire indicative of drug trafficking belonging to a

vehicle owned by Luna, what Luna’s ties were to the cartel, how long Luna and others did labor

for Tartaglione, and whether he knew when they went missing. In addition, they questioned him

about his interactions with          , how much an investment            had asked Tartaglione to

make, the identity of the Chester Police Officer with whom Tartaglione discussed Luna, and

what kind of work         did for him. Investigator Hammer also asked him about his knowledge

of Luna’s drug trafficking activities. See Ex. C.

       Tartaglione responded to all of Investigator Hammer’s inquiries. He divulged his contacts

and relationships to Luna,      ,          and other Mexican laborers, the date of his last contact

with Luna, his knowledge of drug trafficking activity by Luna, his observation of a cut-out tire in

one of the vehicles Tartaglione had sold to Luna, that            requested he invest in an after-

school program, that he met              and Luna in person, and his knowledge that Luna was

missing from the news. See Ex. B.

       When they arrived at the Montgomery State Police Barracks, at 11:23 AM, Investigator

Browne told Tartaglione that they would be sitting down for a few minutes to go over everything

they had just discussed. See Ex. B, & Tr. P. 33 (“We’re just going to sit down for a few minutes.

We’ll talk about…basically everything you’re just telling us now.”) Tartaglione expressed that

he was trying to get his job as a police officer back and how damaging it would be to his

employment prospects to have his name associated with these missing individuals, or to have his



                                                                                       8|Page
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 9 of 24



name linked to the hiring of illegal aliens. Investigator Hammer assured him that they were not

looking to do damage his reputation with respect to illegal workers.

       Tartaglione was placed in an interrogation room at 11:29 AM. Investigators Hammer and

James Browne entered the room at 11:33 AM. They began questioning him about his address,

and whether he had recently moved there. Investigator Hammer told Tartaglione, “Like we said,

we want to pick your brain about, uh, these guys, contacts, who they may have gone with, you

know, where--.” Tartaglione responded, “I don’t know much more than I told you.” See Ex. E.,

& Tr. P. 37. Investigator Hammer stated, “the little bit that we talked about already is definitely,

uh, yeah, definitely helpful, uh, as far as the vehicle and -- to the fact that they cut a tire which

means they may be involved in drugs and stuff like that, so we do wanna go through that. Uh, uh,

so before we get into that stuff there, uh, uh, you’ve done this before many times. We have to do

it to cover ourselves and cover everybody else.” See Ex. E, & Tr. P. 38-39. Before reading

Tartaglione Miranda warnings, Investigator Hammer, once again, reiterated that he was going to

go over the same information Tartaglione had already divulged but needed to recite Miranda

warnings to him first: “So I’m gonna read it to you. Uh, you probably. You could probably recite

it to me, you know. Uh, so we gotta go through that and then we’ll go back to, you know, uh,

what their habits were, uh, who they hung around with or did you ever see anybody else in the

car with them, that kind of stuff.” See Ex. E, & Tr. P. 38-39.

       Investigator Hammer then read him Miranda warnings. Tartaglione indicated that he

understood the rights and that he wished to speak. Investigator Hammer then questioned him

regarding the same subject matters that they discussed in the vehicle on their way to the barracks.

He asked him about his relationship to Luna and the other three missing victims, and to

and      . He questioned him about his last contacts with Luna and about Luna’s relationship to



                                                                                         9|Page
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 10 of 24



drug trafficking. He also questioned him about his ties to the Likquid Lounge and when he had

last gone there. Tartaglione repeated the information he had previously relayed to Investigators

Hammer and Browne.

       Mainly, Tartaglione admitted that he knew Luna, that Luna had worked for him, that he

had sold Luna a vehicle, that he noticed the tire in that vehicle had been cut out, that he was

aware of his ties to drug trafficking, that he had followed the story of the four missing persons in

the news, that he was told they had fled to Columbia or Mexico. In addition, Tartaglione stated

that he had only been to the Likquid Lounge once when it had first opened. The interview ended

at 12:43 PM after Investigator Hammer told Tartaglione that he was being arrested for Murder

and Conspiracy to Drug Traffic in federal court. See Ex. E.

       After being told he was under arrest, Tartaglione promptly requested an attorney. See Ex.

E, & Tr. P. 117 (“I need a lawyer in here.”) Investigator Hammer said he would stop questioning

him. Tartaglione asked a second time to speak to his attorney. See Ex. C, & Tr. P. 117.

Investigator Hammer indicated that he was unsure whether Tartaglione could avail himself of

counsel or make a phone call in the barracks or whether he had to wait until his arraignment

because it was a federal case and Hammer was unfamiliar with federal protocol. See Ex. E, & Tr.

P. 120. However, he promised, “whatever needs to be done, we’ll …we’ll make arrangements to

get it done.” See Ex. E, & Tr. P. 118. Tartaglione asked whether he could call his wife to request

medication. He informed him that he takes painkillers and that he was in pain. Tartaglione was

denied the opportunity to make any calls to his wife or to his lawyer. Tartaglione twice gave

Investigator Hammer his attorney’s name, “Andy Rubin.” See Ex. E, & Tr. P. 121. Investigator

Hammer acknowledged that “he just lawyered up.” See Ex. E, & Tr. P. 123. Nonetheless,

Investigator Hammer continued to discuss the case with Tartaglione in the barracks and while



                                                                                       10 | P a g e
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 11 of 24



transporting him in a vehicle to his arraignment. During that car ride, while Investigator Hammer

was still discussing the case with Tartaglione, Tartaglione allegedly stated, “fucking Mexicans.”

                                           ARGUMENT

   I.      Tartaglione’s pre-Miranda statements should be suppressed
           as the product of custodial interrogation

        The Supreme Court has firmly established that Miranda warnings are required prior to

custodial interrogation, and that a statement obtained in violation of this doctrine must be

suppressed. See Miranda v. Arizona, 384 U.S. 436 (1966). A suspect is “in custody” for purposes

of Miranda “when      placed   under    formal    arrest   or   when   a   reasonable   person    in

the suspect's position would have understood the situation to constitute a restraint on freedom of

movement of the degree which the law associates with formal arrest.” See United States v.

Bengivenga, 845 F.2d 593, 596 (5th Cir. 1988). When a subject is not under formal arrest, the

“test used in determining whether a defendant was in custody is an objective one that (a) asks

whether a reasonable person would have understood herself to be subjected to restraints

comparable to those associated with a formal arrest, and (b) focuses upon the presence or

absence of affirmative indications that the defendant was not free to leave. An accused

is in custody when, even in the absence of an actual arrest, law enforcement officials act or speak

in a manner that conveys the message that they would not permit the accused to leave.” See

United States v. Kirsh, 54 F.3d 1062, 1067 (2d Cir. 1995) (internal quotation marks and citation

omitted), cert. denied, 516 U.S. 927 (1995). See also Tankleff v. Senkowski, 135 F.3d 235, 243–

44 (2d Cir. 1998); Thompson v. Keohane, 516 U.S. 99, 112 (1995)(custody exists

for Miranda purposes if a reasonable person in that position would “have felt he or she was not

at liberty to terminate the interrogation and leave.”)




                                                                                        11 | P a g e
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 12 of 24



       Factors relevant to determining whether a suspect is in custody include “whether a

suspect is or is not told that she is free to leave; the location and atmosphere of the interrogation;

the language and tone used by the police; whether the suspect is searched, frisked, or patted

down; and the length of the interrogation.” See Tankleff v. Senkowski, 135 F.3d 235, 244 (2d Cir.

1998) (citations omitted). In United States v. Butt, the Southern District held that, although the

defendant was in his home, “the conditions in his home made it a police controlled setting akin to

a station that is cut off from the outside world….[defendant] was outnumbered by officers from a

range of agencies who separated him from his spouse, dispersed throughout his home, and did

not permit him to freely move about during the search.”) See Butt, No. 18-CR-00087 (NSR),

2019 WL 479117, at 17 (S.D.N.Y. Feb. 7, 2019). See also United States v. Tirado, No. 1:17-CR-

668-GHW, 2018 WL 3432040, at 15 (S.D.N.Y. July 16, 2018). Custody is also established when

law enforcement directs a suspect into a police vehicle and takes him back to a precinct. See

United States v. Cebello, 812 F.2d 42, 45 (2d Cir. 1987)(setting was custodial where law

enforcement agents refused to allow a defendant to follow them in his own car).

       With respect to Tartaglione’s second pre-Miranda statement to law enforcement, which

began on Long Lane at approximately 11 AM and continued on in Investigator Hammer’s police

vehicle during the drive to the barracks, Tartaglione was clearly in custody. First, the

circumstances leading up to the initial police encounter were intimidating and communicated to

Tartaglione that he was the focus of a police investigation. Prior to his contact with police,

Tartaglione




                     . Although Tartaglione was not in custody



                                                                                         12 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 13 of 24



Tartaglione had been de facto interrogated

                                                                                                .

       Then, within                                           , Tartaglione learned from his wife

that she had been pulled over by police. See Ex. D. When Tartaglione arrived to assist his wife,

an officer approached his vehicle, directed him to park on the side of the road, and then law

enforcement officers surrounded Tartaglione’s vehicle with three police vehicles and a fourth

vehicle nearby at the intersection, making it impossible for Tartaglione to drive away in his

truck. Approximately 2 police vehicles’ lights were flashing, and other police vehicles had

blocked off traffic. Meanwhile, his wife was a car’s length away seated in a Jeep, separated from

Tartaglione. When Tartaglione stepped out of his vehicle, he was immediately surrounded by

law enforcement and physically cornered by four different officers and a fifth officer nearby.

When Tartaglione took one step forward, police placed their hands on him, held his arm, frisked

him, removed his cell phones and then physically escorted him and placed him into the back of

one of their vehicles. No reasonable person in Tartaglione’s position would have felt free to

leave under those circumstances. As in Butt, where officers were from a range of agencies,

outnumbered the defendant, separated him from his wife, and did not permit him to move freely

about, here, the number of officers (at least 5) from what appeared to be a range of agencies,

number of police vehicles (5), and the officers’ conduct—pulling over his wife, separating

Tartaglione from her, surrounding him with police vehicles, blocking off traffic, placing their

hands on him, taking custody of his cell phones, taking custody of his truck, and placing him in a

police vehicle—conveyed a very clear message: Tartaglione was not free to leave.

       Moreover, Tartaglione did not voluntarily accompany investigators to the police barracks.

He had been searched and physically handled by numerous law enforcement agents. Investigator



                                                                                     13 | P a g e
         Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 14 of 24



Browne did not ask Tartaglione whether he was willing to accompany them to answer more

questions back at the barracks. Rather, he stated, “Tell you what, we’re gonna have a seat in the

back of the car over here.” See Ex. B, & Tr., P. 3 5. Tartaglione was not permitted to drive his

own truck to the barracks. To the contrary, investigators discussed out loud whether they would

tow Tartaglione’s truck or drive it to his home. This conversation occurred just moments after

Tartaglione was physically escorted by four officers who then placed him in the backseat of the

police vehicle. Every act and statement by law enforcement, from the moment Tartaglione drove

to meet his wife to the moment he was placed in the police vehicle, conveyed to Tartaglione that

he was not free to walk or drive away or move freely about.

         Tartaglione was subjected to custodial interrogation without advisement of his Miranda

rights. A person is deemed “interrogated” when he “is subjected to either express questioning or

its functional equivalent” and his statements are “the product of words or actions on the part of

the police” that “were reasonably likely to elicit an incriminating response.” See United States v.

Familetti, 878 F.3d 53, 57 (2d Cir. 2017)(citing Rhode Island v. Innis, 446 U.S. 291, 300

(1980)). There is no question that Tartaglione was subjected to “interrogation” when he was

questioned by police immediately following his car stop. Although police initially told

Tartaglione that the Jeep had been involved in a “road rage” incident, their interrogation of him

began long before that                                                               , and then resumed within

the hour when police began asking Tartaglione questions concerning the missing victims.

Investigators asked Tartaglione about the missing victims shortly after he got out of his truck and

before Tartaglione got into the police vehicle. Law enforcement questioned Tartaglione about

Mexican workers on his farm, and requested the name of one of the workers, specifically Luna,

5
 Here is an instance where the audio recording and transcript of the recording differ. In the audio recording,
Investigator Browne is overheard stating, “we’re gonna have a seat in the back of the car over here,” (ex. B at
minute 1:38-1:49) whereas the transcript erroneously reflects, “you wanna have a seat in the back over here?”

                                                                                                       14 | P a g e
         Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 15 of 24



and asked Tartaglione if he had any weapons. When Tartaglione got into the police vehicle,

investigators asked him about his last contacts with Luna and the other three missing persons, his

contacts and communications with other cooperating co-conspirators, about vehicles Tartaglione

sold to Luna and a hollowed-out tire in Luna’s vehicle, about drug-trafficking activity involving

the missing persons, and other questions relating to the allegations in the indictment.

         Accordingly, Tartaglione’s pre-Miranda statements to law enforcement beginning on

Long Lane and continuing on in the police vehicle on the way to the police barracks should be

suppressed because they were a product of custodial interrogation.

   II.      Tartaglione’s post-Miranda statements should be suppressed because
            they were part of a continuous interrogation

         Tartaglione’s post Miranda statements (see Ex. E) should be suppressed because they

were a product of a ‘deliberate, two-step strategy, predicated upon violating Miranda during an

extended interview.’ See United States v. Tirado, No. 1:17-CR-668-GHW, 2018 WL 3432040

(S.D.N.Y. July 16, 2018); Missouri v. Seibert, 542 U.S. 600 (2004).

         Miranda warnings given mid-interrogation, after a defendant has given an unwarned

confession, are ineffective. Accordingly, any subsequent confession repeated by the defendant

after warnings are given is inadmissible. See Missouri v. Seibert, 542 U.S. 600 (2004). The

Supreme Court of the United States has stated that, when a defendant has made a statement

without having been        issued prior Miranda warnings, and Miranda warnings are then

administered, “the admissibility of any subsequent statement should turn ... solely on whether it

is knowingly and voluntarily made.” See Oregon v. Elstad, 470 U.S. 298 (1985). However, the

Supreme Court has also acknowledged that such a rule may be abused by officers who

deliberately withhold Miranda warnings in an effort to obtain a confession, obtain a confession,

then administer Miranda warnings and then obtain a second confession. See Missouri v. Seibert,

                                                                                          15 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 16 of 24



542 U.S. 600, 621 (2004). Therefore, prior to evaluating the voluntariness of a second statement

given after Miranda warnings, courts “must address whether the officers employed a ‘deliberate,

two-step strategy, predicated upon violating Miranda during an extended interview,’ and if so,

whether ‘specific, curative steps’ were taken to obviate the violation that occurred.” See United

States v. Capers, 627 F.3d. 470, 477 (2d Cir. 2010) (quoting Seibert, 542 U.S. at 621).

       In Seibert, an officer questioned the defendant, Seibert, without Miranda warnings for 30

to 40 minutes, resulting in the defendant’s confession. The arresting officer testified that the

investigator deliberately withheld the issuance of Miranda warnings to Seibert before

questioning her and that the practice was promoted within his department and by national police

training organizations. After a 20 minute break, the officer then turned on a tape recorder, recited

Miranda warnings to the defendant, and obtained a signed waiver from her. The officer then

resumed questioning, confronting Seibert with her pre-Mirandized statements and getting her to

repeat the information.

       In holding that the post-Miranda warnings were inadmissible in Seibert, Justice Souter

explained:

               The unwarned interrogation was conducted in the station house,
               and the questioning was systematic, exhaustive, and managed with
               psychological skill. When the police were finished there was little,
               if anything, of incriminating potential left unsaid. The warned
               phase of questioning proceeded after a pause of only 15 to 20
               minutes, in the same place as the unwarned segment. When the
               same officer who had conducted the first phase recited
               the Miranda warnings, he said nothing to counter the probable
               misimpression that the advice that anything Seibert said could be
               used against her also applied to the details of the inculpatory
               statement previously elicited. In particular, the police did not
               advise that her prior statement could not be used. Nothing was said
               or done to dispel the oddity of warning about legal rights to silence
               and counsel right after the police had led her through a systematic
               interrogation, and any uncertainty on her part about a right to stop
               talking about matters previously discussed would only have been

                                                                                       16 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 17 of 24



               aggravated by the way Officer Hanrahan set the scene by saying
               “we've been talking for a little while about what happened on
               Wednesday the twelfth, haven't we?” The impression that the
               further questioning was a mere continuation of the earlier
               questions and responses was fostered by references back to the
               confession already given. It would have been reasonable to regard
               the two sessions as parts of a continuum, in which it would have
               been unnatural to refuse to repeat at the second stage what had
               been said before. These circumstances must be seen as challenging
               the comprehensibility and efficacy of the Miranda warnings to the
               point that a reasonable person in the suspect's shoes would not
               have understood them to convey a message that she retained a
               choice about continuing to talk.

Seibert at 2612-13.

       Because, as Justice Souter pointed out, “the intent of the officer will rarely be as candidly

admitted as it was [in Seibert]” (see Id.), to determine if a deliberate, two-step strategy was

employed, courts must “review the totality of the objective and subjective evidence surrounding

the interrogations in order to determine deliberateness, with a recognition that in most instances

the inquiry will rely heavily, if not entirely, upon objective evidence.” See United States v.

Capers, 627 F.3d 470, 479 (2d Cir. 2010). The prosecution bears the burden of disproving

deliberateness by a preponderance of the evidence. See Id. at 479.

       There are five factors to be weighed when analyzing the effectiveness of the warning: (1)

“the completeness and detail of the questions and answers in the first round of interrogation,” (2)

“the overlapping content of the two statements,” (3) “the timing and setting of the first and

second” interrogation, (4) “the continuity of police personnel,” and (5) “the degree to which the

interrogator's questions treated the second round as continuous with the first.” See United States

v.   Capers,    627    F.3d    470,    479     (2d    Cir.   2010)(citing    Seibert     at   615.)

       In the instant matter, all five factors were present. First, the questions and inculpatory

responses concerning Luna and the other 3 missing victims were detailed in both rounds of



                                                                                       17 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 18 of 24



questioning. Second, the content of the two interrogations and answers given by Tartaglione

almost entirely overlapped. Third, the timing from the end of the first statement to the start of the

second statement was a matter of mere minutes—there was no sufficiently pronounced break.

The fourth factor was present—Investigators Hammer and Browne were the interrogating

officers in both pre- and post-Miranda interrogations—and, the fifth factor is met, as the

investigators explicitly treated the second round of questioning as continuous with the first by

explicitly stating they wanted to go over everything they had previously discussed.

       The initial interrogation conducted by investigators aware of the obvious need for

a Miranda warning, followed just minutes later by a second, post-Miranda interrogation by the

same investigators, on the same subject matter, under similar circumstances and with no curative

language amounted to a deliberate, two-step interrogation technique designed to undermine

Tartaglione's Miranda rights. Initially, Investigator Hammer interviewed Tartaglione concerning

his knowledge of the whereabouts of Luna and others. His questions were designed to elicit

incriminating information, including Tartaglione’s contacts with the missing persons and other

cooperating coconspirators, and his knowledge of drug trafficking activity by Luna, and

information about a cut-out tire. This questioning went on for 20 to 30 minutes, during which

time Tartaglione made a series of admissions. The interrogation was intentional, and conducted

with the knowledge that an indictment had been filed on a capital-eligible quadruple homicide

against Tartaglione and after the arrest of two co-conspirators,           and       . This was not,

by any means, a good-faith Miranda-mistake.

       When Tartaglione arrived at the barracks he was re-interviewed just minutes later by the

same investigators and on the exact same topic. The “impression that the further questioning was

a mere continuation of the earlier questions and responses was fostered by references back” to



                                                                                        18 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 19 of 24



the statements already given. Seibert at 2612-13. Investigator Browne told Tartaglione as they

arrived at the barracks “Just remember, we’re just gonna sit down for a few minutes. We’ll talk

about…basically everything you’re just telling us now….” See Ex. E, & Tr. P. 33. When

Tartaglione stated, “I don’t know much more than I told you,” Investigator Hammer stressed,

“the little that we already talked about already is definitely…helpful…as far as the vehicle…and

the fact that they cut a tire which means they may be involved in drugs and stuff like that….” See

Ex. E, & Tr. P. 37-38. Tartaglione’s pre-Miranda statements were clearly a product of custodial

interrogation, requiring their suppression. His Miranda waiver, just minutes after he had been

interrogated and he had already made multiple admissions, was ineffective.

       Tartaglione’s post-Miranda statement was actually the product of what was in essence his

third round of interrogation. Tartaglione was subjected to interrogation and gave statements on

an overlapping topic twice before being issued Miranda warnings.

                                                                                      . Police then

questioned Tartaglione shortly after                         on the very same topic. By the time

Tartaglione was issued Miranda warnings, he had already undergone two rounds of continuous

questioning about the missing persons and their ties to drug trafficking and to Tartaglione as well

as about Tartaglione’s contacts with co-conspirators.

       Accordingly, Tartaglione’s post-Miranda statement should be suppressed because, even

putting aside                           , it was part of one continuous interrogation beginning

when he was placed in the back seat of a police car and extending – without a pronounced break

– into the police interrogation room, rendering his Miranda warnings inadequate.




                                                                                      19 | P a g e
          Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 20 of 24



   III.      Tartaglione’s post-Miranda statements should be suppressed because the
             investigator’s “preamble” invalidated the warnings.

          Miranda warnings critically safeguard the Fifth Amendment privilege against self-

incrimination and are “fundamental to our system of constitutional rule.” See Miranda v.

Arizona, 384 US 436, 467-68 (1966). The warnings are deliberately designed to ensure that an

individual taken into custody by law enforcement is made aware in “clear and unequivocal

terms” of his or her right to remain silent, the consequences of foregoing the right, and his or her

right to consult with an attorney. See People v. Dunbar, 24 NY3d 304, 313-14 (2014), citing

Miranda v. Arizona, 384 US 436, at 467-69, 473 (1966). These warnings are an “absolute

prerequisite to interrogation. See Miranda v. Arizona at 471. As stated in Seibert, “it would be

absurd to think that mere recitation of the litany suffices to satisfy Miranda in every conceivable

circumstance.” See Missouri v. Seibert, 542 US 600, 611 (2004). Accordingly, a perfect

recitation of Miranda, under circumstances that compromise the meaning of the rights, may

require suppression.

          Courts have held that any embellishments of the Miranda warnings or attempts to

minimize them with a “scripted preface,” which misleads or confuses the meaning of the rights,

render the subsequent Miranda warnings ineffective. See People v. Dunbar, 24 NY3d at 316,

affirming 102 AD3d 986 (2d Dept. 2013). Although not controlling, Dunbar is persuasive on the

issue.

          Here, the investigator’s “preamble” to the warnings minimized their efficacy. Before

reading the warnings, investigators attempted to reduce them to a mere formality by telling

Tartaglione what information Tartaglione had already relayed that they wanted him to repeat,

that “before we get into that stuff there, uh, uh, you’ve done this before many times,” and that

they “have to do it to cover ourselves and cover everybody else.” See Ex. E, & Tr. P. 37-38.

                                                                                       20 | P a g e
         Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 21 of 24



They downplayed the importance of the warnings when they explained to him that they were

being issued as a formality merely to “cover ourselves.” Investigator Hammer treated the

warnings like a procedural afterthought, not a substantive right, and made the reading akin to a

checkmark in a box, which was provided to protect the police as opposed to protecting

Tartaglione. Investigator Hammer reiterated, “So I’m going to read it to you. Uh, you probably,

you could probably recite it to me, you know. So we gotta go through that and then we’ll go back

to, you know, uh, what their habits were, uh, who they hung around with or did you ever see

anybody else in the car with them, that kind of stuff….” See Ex. E, & Tr. P. 39. Investigators

repeatedly communicated to Tartaglione that they just wanted Tartaglione to repeat what he had

already told them, they gave him examples of information he had already relayed that they

wanted him to restate, and then they essentially communicated to him that before they went over

that information again they had to read him his rights as an almost unnecessary formality since

he was not being accused of anything. See Ex. E, & Tr., P. 38 (“We’re not accusing you.”)

         Accordingly, the Miranda warnings issued in this case were ineffective and Tartaglione’s

post-Miranda statement should be suppressed.

   IV.      Tartaglione’s statement during transport to his arraignment must be suppressed
            as a violation of his right to counsel.

         Once the right to counsel has been invoked, law enforcement officials may not initiate

interrogation without counsel present, whether or not the accused has spoken with his

attorney. Minnick v. Mississippi, 498 U.S. 146 (1990). See also, Edwards v. Arizona, 451 U.S.

477 (1981)(“an accused having expressed his desire to deal with police only through counsel, is

not subject to further interrogation until counsel has been made available to him”). The

underlying Constitutional rights implicated are found in the Fifth and Sixth Amendments to the




                                                                                     21 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 22 of 24



United States Constitution. See also, Arizona v. Roberson, 486 U.S. 675, 681 (1988) and McNeil

v. Wisconsin, 111 S.Ct. 2204 (1991).

       In order to protect an accused's Fifth Amendment privilege, police must terminate

interrogation if the accused requests the assistance of counsel. See Miranda v. Arizona, 384 U.S.

436, 474 (1966). Once an accused requests a lawyer, law enforcement officials may not reinitiate

questioning of the accused "until counsel has been made available" to the accused. See Edwards

v. Arizona, Supra. The Supreme Court in Edwards held, “When an accused has invoked his right

to have counsel present during custodial interrogation, a valid waiver of that right cannot be

established by showing only that he responded to further police-initiated custodial interrogation

even if he has been advised of his rights...having expressed his desire to deal with the police only

through counsel, [defendant] is not subject to further interrogation by the authorities until

counsel has been made available to him, unless the accused himself initiates further

communication, exchanges or conversations with the police.” See Edwards v. Arizona, 451 U.S.

477 (1981).

       The Supreme Court has repeatedly stated that Edwards is a bright-line rule for law

enforcement officers. See Arizona v. Roberson, supra. Even where an accused has consulted an

attorney, and thus counsel "has been made available to him", police may not thereafter reinitiate

questioning. In Minnick v. Mississippi, the Supreme Court clarified, “Whatever the ambiguities

of our earlier cases on this point, we now hold that when counsel is requested, interrogation must

cease, and officials may not reinitiate interrogation without counsel present, whether or not the

accused has consulted with his attorney.” See Minnick v. Mississippi, 498 U.S. 146 (1990).

       After being formally arrested and told that he was going to be arraigned for murder and

drug trafficking, Tartaglione requested to speak with his attorney. See Ex. C, & Tr. P. 117 (“I



                                                                                       22 | P a g e
       Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 23 of 24



need a lawyer in here.”) Investigator Hammer stated that he would refrain from questioning him.

Tartaglione stated once again “I’d like to speak to my lawyer then.” See Ex. C, & Tr. P. 117.

Hammer told him that he was unsure of the procedure for getting him his attorney, and whether it

was something available to him at the barracks or whether he had to wait until the arraignment.

Nonetheless, he promised, “whatever needs to be done, we’ll …we’ll make arrangements to get

it done.” See Ex. C, & Tr. P. 118. Hammer continued to discuss the case with him, and told him

he was unsure if he would get to make a phone call because it is a federal case and they are state

investigators unfamiliar with the process. See Ex. C, & Tr. P. 120. Tartaglione asked whether he

could call his wife to request medication. He informed him that he takes painkillers and that he

was in pain. Tartaglione was denied the opportunity to make any calls to his wife or to his

lawyer. Tartaglione twice gave Investigator Hammer his attorney’s name “Andy Rubin.” See Ex.

C, & Tr. P. 121. Investigator Hammer acknowledged that “he just lawyered up.” See Ex. C, &

Tr. P. 123. Nonetheless, Investigator Hammer continued to discuss the case with Tartaglione on

his way to his arraignment in the vehicle. Tartaglione’s fourth statement “fucking Mexicans” was

a product of Investigator Hammer’s statements to Tartaglione in violation of his right to counsel.

       Tartaglione requested more than mere appointment of counsel, he asserted his desire for

counsel at all subsequent interviews. Tartaglione named his counsel by name. He requested to

use the phone. He requested his attorney be made available to him at the barracks. He clearly

asserted both his Fifth and Sixth Amendment right to counsel prior to the statement at issue, had

not initiated any such statement, and was induced to make the statement in violation of

the Edwards line of cases. Therefore, Tartaglione's statement must be suppressed.

       WHEREFORE, the defendant, Tartaglione, respectfully requests this Honorable

Court suppress from evidence in this cause, the statements made by Tartaglione from his initial


                                                                                      23 | P a g e
        Case 7:16-cr-00832-KMK Document 149 Filed 08/23/19 Page 24 of 24



roadside interview by police to his statement during transport to his arraignment including all

recordings of such statements, both audio and video, and any evidence obtained in derivation

therefrom.



                                                   Respectfully submitted,




                                                   Aida Leisenring, Esq.
                                                   Bruce A. Barket, Esq.
cc via ecf: all counsel




                                                                                   24 | P a g e
